Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Audio Signal Control Based on Noise Associated with State Information Received from an External Device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. US Publication No. 20190165750 (from IDS) in view of Kirihara US Publication No. 20190019513 (from IDS).

               Referring to claim 1, Goldman-Shenhar et al. teaches an electronic apparatus configured to reproduce content (para 0019: “FIG. 1 depicts a block diagram of a processing system 100 for , the electronic apparatus comprising: a communicator (Fig. 1: processing system 100) comprising circuitry (para 0020: “The various components, modules, engines, etc. described regarding FIG. 1 can be implemented as instructions stored on a computer-readable storage medium, as hardware modules, as special-purpose hardware (e.g., application specific hardware, application specific integrated circuits (ASICs), as embedded controllers, hardwired circuitry, etc.),”); an audio output device (para 0022: “the processing system 100 can include a speaker to output audio”); and a processor (Fig. 1: processing system 100 with processing device 102) configured to: receive state information indicating a state of the electronic apparatus, obtain noise information corresponding to the received state information, and control the audio output device to output an audio signal of content based on a volume corresponding to the obtained noise information (para 0045: “In the case of the in-cabin noise module 412, the inputs 408, 410 can indicate a driving mode (e.g., sport, standard, economy, etc.), a fan speed of a cooling system (e.g., 5 on a scale from 1 to 7), etc., which contribute to how much noise is occurring in the cabin of a vehicle. Similarly, in the case of the out-of-cabin noise module 418, the inputs 414, 416 can indicate a weather condition (e.g., rain, wind, calm, etc.), a highway noise (e.g., lots of traffic, rough road, etc.), which contribute to how much noise is occurring outside the cabin of the vehicle. Together, the outputs of the in-cabin noise module 412 and the out-of-cabin noise module 418 are input into the noise state module 420, which indicates a noise state. The noise state can be fed into the user state module 422 and a change factor determination module 430.”; para 0017: “The volume change factor can be a number, a function, a table, a mathematical model, etc., that is input and produces an output to the audio device”; para 0018: “The present disclosure also provides techniques for dynamically adapting the volume level presented to the user considering noise (e.g., in-vehicle noise such as fan level, other users in the car, other applications being used, and mode (e.g., a sport mode during which engine noise might be higher than a standard mode); out-of-vehicle noise, such as road conditions, weather, traffic; etc.)”).
                 However, Goldman-Shenhar et al. does not teach receiving the state information from an external device, but Kirihara teaches the electronic apparatus comprising: a communicator (Fig. 3: communication unit 11 of device 1); receive state information indicating a state of an external electronic apparatus located around the electronic apparatus, from the external electronic apparatus via the communicator (para 0069: “the state information are acquired from the peripheral device 7 via the communication unit 11), obtain noise information corresponding to the received state information (para 0007: “a state detecting unit configured to detect a state of another device which can be a source of noise”; para 0056: “The peripheral device 7 may transmit capability information indicating what the peripheral device 7 can do and state information indicating the state of the peripheral device 7 to the information processing device 1 via the communication network 9. The capability information may include, for example, information such as operations which can be performed by the peripheral device 7 (for example, a sound output, blast, ventilation, and the like), states which the peripheral device 7 can enter, or a type of state information which can be transmitted (or that cannot be transmitted) by the peripheral device 7. Further, the state information may include information such as a volume level, an operation mode (for example, a standby mode, a silent mode, or a common mode), or a state (ON/OFF) of a power switch or a setting value related to other operations which relate to the current peripheral device 7.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive state information associated with a noise from an external device, as taught in Kirihara, in the apparatus of Goldman-Shenhar et al. because it further provides a state of noise, particularly because the apparatus of Goldman-Shenhar et al. does not necessarily have a microphone to determine the noise level itself directly. More noise information will allow for better volume control.
               Referring to claim 2, Kirihara et al. teaches the processor is further configured to: determine whether or not the state of the external electronic apparatus is changed based on the received state information, and based on the state of the external electronic apparatus being changed, obtain the noise information based on state information of the external electronic apparatus that corresponds to the changed state (para 0056). Motivation to combine is the same as in claim 1.
               Referring to claim 11, Goldman-Shenhar et al. teaches a method for controlling an electronic apparatus configured to reproduce content (para 0019: “FIG. 1 depicts a block diagram of a processing system 100 for controlling a volume of an audio device”), the method comprising: receiving state information indicating a state of an electronic apparatus; obtaining noise information corresponding to the received state information; and outputting an audio signal of content based on a volume corresponding to the obtained noise information (para 0045: “In the case of the in-cabin noise module 412, the inputs 408, 410 can indicate a driving mode (e.g., sport, standard, economy, etc.), a fan speed of a cooling system (e.g., 5 on a scale from 1 to 7), etc., which contribute to how much noise is occurring in the cabin of a vehicle. Similarly, in the case of the out-of-cabin noise module 418, the inputs 414, 416 can indicate a weather condition (e.g., rain, wind, calm, etc.), a highway noise (e.g., lots of traffic, rough road, etc.), which contribute to how much noise is occurring outside the cabin of the vehicle. Together, the outputs of the in-cabin noise module 412 and the out-of-cabin noise module 418 are input into the noise state module 420, which indicates a noise state. The noise state can be fed into the user state module 422 and a change factor determination module 430.”; para 0017: “The volume change factor can be a number, a function, a table, a mathematical model, etc., that is input and produces an output to the audio device”; para 0018: “The present disclosure also provides techniques for dynamically adapting the volume level presented to the user considering noise (e.g., in-vehicle noise such as fan level, other users in the car, other applications being used, and mode (e.g., a sport mode during which engine noise might be higher than a standard mode); out-of-vehicle noise, such as road conditions, weather, traffic; etc.)”).
                 However, Goldman-Shenhar et al. does not teach receiving the state information from an external device, but Kirihara teaches receiving state information indicating a state of an external electronic apparatus located around the electronic apparatus, from the external electronic apparatus via a communicator (para 0069: “the state information are acquired from the peripheral device 7 via the communication unit 11); obtaining noise information corresponding to the received state information; (para 0007: “a state detecting unit configured to detect a state of another device which can be a source of noise”; para 0056: “The peripheral device 7 may transmit capability information indicating what the peripheral device 7 can do and state information indicating the state of the peripheral device 7 to the information processing device 1 via the communication network 9. The capability information may include, for example, information such as operations which can be performed by the peripheral device 7 (for example, a sound output, blast, ventilation, and the like), states which the peripheral device 7 can enter, or a type of state information which can be transmitted (or that cannot be transmitted) by the peripheral device 7. Further, the state information may include information such as a 
               Referring to claim 12, Kirihara et al. teaches the obtaining the noise information comprises: determining whether or not the state of the external electronic apparatus is changed based on the received state information; and based on the determining that the state of the external electronic apparatus is changed, obtaining the noise information based on state information of the external electronic apparatus that corresponds to the changed state (para 0056). Motivation to combine is the same as in claim 11.

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. and Kirihara as applied to claims 1 and 11 above, and further in view of Tang et al. US Publication No. 20060147059.

              Referring to claim 6, Goldman-Shenhar et al. teaches a volume setting history of a user corresponding to the state of the electronic apparatus based on the received state information (paras 0017, 0029, 0032) and Kirihara teaches the external device (para 0069). However, Goldman-Shenhar et al. and Kirihara do not explicitly teach determining if the history does or does not exist, but Tang et al. teaches the processor is configured to: determine whether or not a volume setting history of a user exists, and based on the determining that the volume setting history exists, control the audio output device to output the audio signal of the content at a volume according to the volume setting history (para 0010). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to check if a user’s volume setting history exists, as 
               Referring to claim 7, Tang et al. teaches the processor is further configured to; based on the determining that the volume setting history corresponding to the state of the external electronic apparatus exists, identify a volume finally set by the user while the external electronic apparatus was in the state in the past based on the volume setting history, and control the audio output device to output the audio signal of the content at the identified volume (para 0010).  Motivation to combine is the same as in claim 6.
Referring to claim 8, Tang et al. teaches the processor is further configured to: based on the determining that no volume setting history corresponding to the state of the external electronic apparatus exists, control the audio output device to output the audio signal of the content based on a volume corresponding to volumes predetermined (para 0010) and Kirihara teaches control the audio output device to output the audio signal of the content based on a volume corresponding to the obtained noise information among volumes predetermined for each noise information (paras 0056, 0112). Motivation to combine is the same as in claim 6.
              Referring to claim 16, Goldman-Shenhar et al. teaches a volume setting history of a user corresponding to the state of the electronic apparatus based on the received state information (paras 0017, 0029, 0032) and Kirihara teaches the external device (para 0069). However, Goldman-Shenhar et al. and Kirihara do not explicitly teach determining if the history does or does not exist, but Tang et al. teaches determining whether or not a volume setting history of a user exists, and based on the determining that the volume setting history exists, outputting the audio signal of the content at a volume according to the volume setting history (para 0010). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to check if a user’s volume setting history exists, as taught in Tang et al., in the method of Goldman-Shenhar et al. and Kirihara because it offers an automated way of applying the most appropriate settings for a user.
               Referring to claim 17, Tang et al. teaches the outputting the audio signal of the content further comprises: based on the determining that the volume setting history corresponding to the state of the external electronic apparatus exists, identifying a volume finally set by the user while the external electronic apparatus was in the state in the past based on the volume setting history; and outputting the audio signal of the content at the identified volume (para 0010).  Motivation to combine is the same as in claim 16.
Referring to claim 18, Tang et al. teaches based on the determining that no volume setting history corresponding to the state of the external electronic apparatus exists, outputting the audio signal of the content based on a volume corresponding to volumes predeterminedthe device to volumes predetermined (para 0010) and Kirihara teaches outputting the audio signal of the content based on a volume corresponding to the obtained noise information among volumes predetermined for each noise information (paras 0056, 0112). Motivation to combine is the same as in claim 16.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. and Kirihara as applied to claims 1 and 11 above, and further in view of Ferren et al. US Publication No. 20130315038.

               Referring to claim 9, Goldman-Shenhar et al. and Kirihara do not teach increasing or decreasing volume based on the noise level being higher or lower than the audio signal per se, but Ferren et al. teaches the processor is further configured to: based on a volume corresponding to the obtained noise information being higher than a volume of the audio signal of the content output by the audio output device, control the audio output device to increase the volume of the audio signal of the output content, and based on the volume corresponding to the obtained noise information being lower than the volume of the audio signal of the content output by the audio output device, control the audio output device to decrease the volume of the audio signal of the output content (para 0115). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to change volume based on whether the noise is higher or lower than the audio signal, as taught in Ferren et al., in the apparatus of Goldman-Shenhar et al. and Kirihara because it helps to keep the wanted signal at an appropriate loudness without being overly loud or without being inaudible. 
the outputting the audio signal of the content further comprises: based on a volume corresponding to the obtained noise information being higher than a volume of the audio signal of the content output by the electronic apparatus, increasing the volume of the audio signal of the output content; and based on the volume corresponding to the obtained noise information being lower than the volume of the audio signal of the content output by the electronic apparatus, decreasing the volume of the audio signal of the output content (para 0115). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to change volume based on whether the noise is higher or lower than the audio signal, as taught in Ferren et al., in the method of Goldman-Shenhar et al. and Kirihara because it helps to keep the wanted signal at an appropriate loudness without being overly loud or without being inaudible.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al., Kirihara, and Ferren et al., as applied to claims 1, 9, 11, and 19 above, and further in view of De Bruijn et al. US Publication No. 20100226499.

               Referring to claim 10, Ferren et al. teaches the processor is further configured to: based on the volume corresponding to the obtained noise information being higher than the volume of the audio signal of the content output by the audio output device, control the audio output device to increase a volume (para 0015). However, Goldman-Shenhar et al., Kirihara, and Ferren et al. do not teach extracting voice and increasing its volume, but De Bruijn et al. teaches extract an audio signal corresponding to a voice of an utterer among audio signals of the content, and control the audio output device to increase a volume of the extracted audio signal among the audio signals of the output content (para 0169). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to increase volume of voice signals specifically, as taught in De Bruijn et al., in the apparatus of Goldman-Shenhar et al., Kirihara, and Ferren et al. because it is more 
               Referring to claim 20, Ferren et al. teaches based on the volume corresponding to the obtained noise information being higher than the volume of the audio signal of the content output by the electronic apparatus, increasing a volume (para 0015). However, Goldman-Shenhar et al., Kirihara, and Ferren et al. do not teach extracting voice and increasing its volume, but De Bruijn et al. teaches extracting an audio signal corresponding to a voice of an utterer among audio signals of the content, and increasing a volume of the extracted audio signal among the audio signals of the output content (para 0169). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to increase volume of voice signals specifically, as taught in De Bruijn et al., in the method of Goldman-Shenhar et al., Kirihara, and Ferren et al. because it is more important to be able to comprehend the speech signal, therefore, it needs to be louder than other wanted sound signals.

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3-5 and 13-15, Goldman-Shenhar et al. and Kirihara teach most of the limitations of claims 3 and 13, however, they do not, alone or in combination with other prior art of record, teach determine whether or not there is another external electronic apparatus including a microphone around the electronic apparatus by using the communicator, and based on the determining that no another external electronic apparatus including the microphone exists around the electronic apparatus, obtain noise information corresponding to the changed state among noise information that is 
Claims 4-5 and 14-15, which depend on claims 3 and 13, respectively, are narrower in scope than claims 3 and 13, respectively, and therefore, Goldman-Shenhar et al. and Kirihara alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652